MOORMAN, C. J.
Stephen Nalty, a member of the Pittsburg local of the Amalgamated Sheet Metal Workers International Alliance on moving to Cleveland, secured a transfer card from the Pitts-burg to the Cleveland local union. He presented this card in April, 1921 for the purpose of identifying himself and with the expectation of procuring work in Cleveland. The constitution of the organization provides that transfers from one union to another “shall be recognized” in the union to which member desires to transfer.
The Cleveland local refused to admit Nalty, so he was unable to secure employment in that city. Subsequent requests for admission were also denied, so Nalty filed a claim with the executive committee for resulting- loss of earnings.
In September, 1921, the Cleveland local advised Nalty that it would admit him if he waived his claim against them for the loss of earnings. This he refused to do, and in July 1922 the general executive committee finally disposed of the matter by entirely disallowing his claim. He brought this action for damages in the District and recovered judgment. On prosecution of error, the Circuit Court of Appeals held:
1. The provision in the constitution of the organization regarding recognition of transfers is mandatory upon the locals except in cases of strikes or lockouts.
2. Pending negotiations for adjustment of wage scale do not constitute a lock-out.
3. Where a member has been wrongfully suspended or expelled, contrary to the provisions of the constitution of an organization, the action of such organization is subject to a review by the court.
4. Nalty was not obliged to accept the offer of September 1921, conditioned upon his waiver of -his claim, for the purpose of mitigating damages.
5.He owed no duty to the union to change his residence to a different city and obtain employment there for the purpose of mitigating damages.